         Case 7:06-cr-01156-LAP Document 227 Filed 07/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                       Plaintiff,
                                                 06 Cr. 1156 (LAP)
-against-
                                                        ORDER
MIGUEL BENITEZ,

                       Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     Counsel for Defendant Miguel Benitez has informed the Court

of the Bureau of Prisons’ approval, approximately a month ago, of

Mr. Benitez’s request to be transferred to home confinement.              (See

dkt. no. 226.)      Apparently, Mr. Benitez has not yet been released.

In light of Mr. Benitez’s precarious health condition, the Court

requests that his release be expedited to the greatest extent

possible.

SO ORDERED.

Dated:       New York, New York
             July 20, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
